RONALD R. HOLLIGER, Judge.
Reginald Banks appeals a judgment dismissing his Rule 29.15 motion as being untimely filed. This court issued its mandate affirming his convictions on January 26, 2001. Banks’ pro se motion was filed forty-five days after the mandate, well within the time allowed by Rule 29.15. The State concedes that Banks mistakenly checked the “No” box on Form 40 asking whether there had been a direct appeal. If there had been no direct appeal his post-conviction motion would have been untimely. The State joins with Banks in asking that the case be remanded for further proceedings.
The judgment is reversed and remanded.
JAMES M. SMART, JR., Presiding Judge, and ROBERT G. ULRICH, Judge, concur.